Citation Nr: 0200393	
Decision Date: 01/11/02    Archive Date: 01/16/02

DOCKET NO.  97-01 474 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim for service 
connection for hiatal hernia.

2.  Entitlement to service connection for impotence.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a stomach disorder.

5.  Entitlement to service connection for tonsillitis.

6.  Entitlement to service connection for strep throat.

7.  Entitlement to service connection for a tumor on the 
vocal cords.

8.  Entitlement to service connection for sores on the penis.

9.  Entitlement to an initial, compensable disability rating 
for the residuals of a left ankle fracture. 

10.  Entitlement to an initial, compensable disability rating 
for hemorrhoids.

11.  Entitlement to an initial, compensable disability rating 
for the residuals of an excised sebaceous cyst on the neck.

12.  Entitlement to a rating in excess of 10 percent for 
Hashimoto's hypothyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran served on active duty with the Navy from 
September 1945 to April 1949, and with the Air Force from 
September 1949 to March 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1995 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  

By way of the October 1995 rating decision, the RO granted 
service connection for multiple conditions including the 
residuals of a left ankle fracture, hemorrhoids and the 
residuals of an excised sebaceous cyst on the neck, each 
rated noncompensably disabling.  The effective date for each 
disability ratings was November 15, 1979.  Through the 
October 1995 decision, the RO denied the claims of 
entitlement to service connection for impotence, 
hypertension, a stomach disorder, tonsillitis, strep throat, 
a tumor on the vocal cords, and a sore on the penis.  
Additionally, by this decision the RO found that the veteran 
had not submitted new and material evidence sufficient to 
reopen a previously denied claim for service connection for 
hiatal hernia.

The Board notes that the veteran's claims folder had been 
lost and that the current file is a reconstructed file that 
lacks copies of documents in the original file including any 
RO decisions dated prior to 1995. 

The veteran duly appealed the decision with regard to the 
initial disability ratings assigned for the residuals of a 
left ankle fracture, hemorrhoids and the residuals of an 
excised sebaceous cyst on the neck, and with regard to the 
denial of service connection for hiatal hernia, impotence, 
hypertension, a stomach disorder, tonsillitis, strep throat, 
a tumor on the vocal cords, and a sore on the penis

While the veteran had initially asked for a hearing, he 
subsequently indicated that he no longer wished to appear for 
any hearing. 

By way of a June 1997 decision, the veteran was granted 
service connection with a 10 percent disability rating for 
Hashimoto's hypothyroidism.  The veteran did not appeal that 
decision.  In a January 2001 decision, the RO denied the 
veteran's claim for a rating in excess of 10 percent for 
Hashimoto's hypothyroidism.  The veteran's representative 
listed this as an issue on a November 2001 brief, but the 
issue has not been developed for appellate review.  As such, 
the issue of entitlement to an increased rating for 
Hashimoto's hypothyroidism will be addressed in the REMAND 
portion of this document.

The claims for service connection hiatal hernia, hypertension 
and a stomach disorder, as well as the claim for a higher 
rating for the veteran's service-connected residuals of a 
left ankle fracture will all be addressed in the REMAND 
portion of this document.  Additionally, as will be explained 
below, the Board finds that the veteran's claims regarding 
hiatal hernia and a stomach disorder are inextricably 
intertwined, and therefore they must be addressed together.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).

The Board points out that the United States Court of Appeals 
for Veterans Claims (hereinafter Court) recognized a 
distinction between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In the case of an initial rating, (as is the case 
here), separate ratings can be assigned for separate periods 
of time--a practice known as "staged" rating.  In light of 
this Court decision, the issues for higher ratings have been 
recharacterized as noted above. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims on appeal has been 
obtained by the RO.

2.  New evidence has been presented since the last final RO 
decision that bears directly and substantially on the claim 
of service connection for hiatal hernia and is so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.

3.  The veteran is shown to have impotence that began during 
service.

4.  There is no competent medical evidence showing that the 
veteran has chronic tonsillitis.  

5.  There is no competent medical evidence showing that the 
veteran has chronic strep throat.

6.  There is no competent medical evidence showing that the 
veteran has a tumor on the vocal cords.

7.  There is no competent medical evidence showing that the 
veteran has sores on the penis.

8.  The veteran's hemorrhoids are no more than mild or 
moderate; they are not large, thrombotic, or irreducible with 
excessive redundant tissue, nor do they result in persistent 
bleeding and secondary anemia or fissures. 

9.  The veteran's residuals of an excised cyst on the neck 
include only a scar that is not disfiguring, poorly nourished 
with repeated ulceration, or tender or painful on objective 
demonstration.  

   
CONCLUSIONS OF LAW

1.  New and material evidence has been submitted for the 
purpose of reopening the veteran's claim of service 
connection for hiatal hernia.  38 U.S.C.A. §§ 5107, 5108, 
7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.104(a), 
3.156(a) (2001).

2.  The veteran's impotence is due to or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).

3.  Chronic tonsillitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).

4.  Strep throat was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001). 
 
5.  A tumor on the vocal cords was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

6.  Sores on the penis were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).

7.  The criteria for the assignment of a compensable rating 
for the service-connected hemorrhoids have not been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.7, 4.114 including Diagnostic Code 7336 (2001).

8.  The criteria for the assignment of a compensable rating 
for the service-connected residuals of an excised cyst on the 
neck have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.118 including 
Diagnostic Codes 7800, 7803-7805 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that recent legislation reiterates 
and clarifies VA's well-known duty to assist claimants in the 
development of their claims for VA benefits.   This duty to 
assist requires VA to make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate his 
or her claim for VA benefits.  This includes assistance in 
obtaining the claimant's service and VA medical records, 
records held by any Federal department or agency, if 
adequately identified by the claimant, and any other relevant 
records identified by the claimant.  VA's duty to assist a 
claimant in developing his or her claim for VA benefits also 
requires, in the case of claims for disability compensation, 
that a medical examination be provided, or a medical opinion 
be sought, when such an examination or opinion is necessary 
to make a decision on the claim.  Additionally, there is a 
duty to notify the veteran as to the evidence required to 
substantiate his or her claim.

Notwithstanding all of the above, every claimant has the 
responsibility to present and support his or her claim for VA 
benefits, but the Secretary shall give the benefit of the 
doubt to the claimant whenever there is an approximate 
balance of positive and negative evidence regarding any issue 
that is material to the determination of the matter in 
question.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  In addition, 
VA recently promulgated new regulations implementing these 
statutory changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).

At the outset, the Board finds that all evidence necessary 
for an equitable disposition of the matters on appeal 
addressed in this decision have been obtained and developed 
by the agency of original jurisdiction, and that all 
reasonable efforts to assist the veteran in obtaining the 
evidence necessary to substantiate these claims have been 
made.  In this regard, the veteran has been afforded VA 
examinations, as well as the opportunity to present oral 
testimony before the RO and the Board.  Additionally, while 
some documents in the original claims file may not have been 
reproduced, the Board finds that all reasonable efforts have 
been taken to associate with the claims file all pertinent 
records of medical treatment.  In this regard, outpatient 
treatment records from the Sheridan, Wyoming VAMC have been 
added to the claims file.  The veteran has not made VA aware 
of any additional evidence, not yet of record, that may be 
pertinent to his claims.

Furthermore, the Board notes that the veteran was put on 
notice as to the evidence required to prevail with his claims 
through letters notifying him the claims were denied, and 
through the October 1996 statement of the case (SOC) and the 
January 2001 supplemental statement of the case (SSOC).  The 
veteran was provided with the applicable rules and 
regulations pertaining to his claims and informed of the 
reasons and bases for the RO's determinations.  There is no 
indication that the Board's present review of the claims will 
result in any prejudice to the veteran.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  In sum, all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeals has been obtained by the RO.


I.  New and Material Evidence
	
As noted above, the veteran's file was lost and the current 
file has been reconstructed with available documents.  
According to the October 1995 RO decision, the earliest 
decision of record in the reconstructed file, the RO had 
previously denied the veteran's claim for service connection 
for hiatal hernia.  In this 1995 decision, the RO indicated 
that hiatal hernia was first found in 1982 and that the 
veteran had not submitted new and material evidence to reopen 
and reconsider the issue of service connection.  

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  38 C.F.R. § 20.1103.  
While the record does not contain documentation of the 
initial RO  determination, a copy of notice sent to the 
veteran or a line of correspondence which might indicate the 
absence of an appeal, the Board is left with the belief that 
an appeal was never perfected based on the statements in the 
1995 RO decision and the lack of any contrary assertions by 
the claimant.  Regardless of the actual history of this 
issue, the outcome of this Board determination regarding new 
and material evidence does not prejudice the veteran. 

For the purposes of this issue, the Board finds that a prior 
RO decision denying service connection for hiatal hernia is 
final and that the claim for service connection will not 
thereafter be reopened or allowed, except as otherwise 
provided.  38 U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. §§ 
20.1103 and 20.1104 (2001).  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

For the purpose of determining whether a case should be 
reopened, the credibility of any factual statements added to 
the record is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the veteran's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).  

Here, a complete record of the evidence on file at the time 
of the decision that denied service connection for hiatal 
hernia is not known because the veteran's claims file was 
lost.  According to the 1995 RO decision the evidence showed 
only that hiatal hernia was not found until 1982. 

The evidence received in connection with the veteran's 
attempt to reopen his claim for service connection for hiatal 
hernia includes statements from the veteran indicating that 
he has had epigastric problems and painful swallowing since 
service.  The evidence also includes VA medical records not 
previously of record and copies of the veteran's service 
medical records.  Among these records added to the file in 
August 2000 are copies of service medical records showing 
that the veteran was treated for epigastric cramping 
(November 1955) and that he was seen for chest pain on 
swallowing (January 1963).  Post-service medical records 
added in August 2000 show a history of intermittent upper 
midline epigastric abdominal pain, X-ray evidence of hiatal 
hernia, surgery to correct the hiatal hernia (December 1984), 
complaints of recurrent small hiatal hernia status post 
surgery (August 1997), and  evidence that the veteran is 
taking Ranitidine for stomach symptoms (August 2000).  

On review of the record, the Board finds that the above noted 
additional evidence of record is new.  Additionally, since 
this new medical evidence includes an account of possible 
inservice symptomatology and evidence of a possible 
continuation of symptomatology since service, this new 
evidence is relevant and probative as to the question of 
service connection for hiatal hernia and is so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.  See 38 C.F.R. § 3.156(a).  
Furthermore, the credibility of the statements of the veteran 
with regard to his symptomatology must be presumed for 
purposes of determining whether a claim is reopened.  See 
Justus, Supra.

New and material evidence having been submitted, the claim of 
entitlement to service connection for hiatal hernia is 
reopened, and the issue is to be remanded to the RO for 
additional development as discussed below in the REMAND 
portion of this decision.  


II.  Claims for Service Connection 

A veteran is entitled to service connection for disability 
resulting from disease or injury coincident with active 
service, or if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.306(a) (2001).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Additionally, service connection may be allowed on a 
presumptive basis for certain disorders, such as 
hypertension, if that disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001).

Furthermore, service connection may also be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2001).  In Allen v. Brown, 7 Vet. App. 439 (1995), the Court 
held that the term "disability" as used in 38 U.S.C.A. § 1110 
(West 1991), refers to impairment of earning capacity, and 
that such definition of disability mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.  Thus, pursuant to 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.310(a), when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


	A.  Service connection for impotence 

Facts

The veteran essentially contends that he has had impotence 
since service and that the condition was caused by inservice 
exposure to radiation shortly after atomic bomb tests were 
performed at the Bikini Atoll during Operation Crossroads.

Records on file indicate that the veteran had radiation 
exposure from July 1946 to September 1946 as an atmospheric 
nuclear test participant in Operation Crossroads.  Service 
medical records reveal that the veteran was treated during 
service from December 1955 through 1965 for trouble achieving 
and sustaining an erection.   Records dated in March and 
April 1965 noted a longstanding problem with impotence with 
no evidence to explain the cause.  On his October 1965 
examination prior to separation it was noted that the veteran 
was receiving injections of Glukor for impotence. 

Post service medical records showed that the veteran received 
ongoing treatment for impotence.  An October 1978 record 
noted problems with impotency for the past 23 years.  On VA 
examination in April 1997, it was reported that the veteran 
had a history of exposure to radiation from service near the 
Bikini Atoll with progressive impotence since 1950-1955.  In 
progress notes dated in June and July 1998, a VA physician 
opined that the veteran's impotence may be related to his 
inservice exposure to radiation.  On VA examination in August 
2000, the veteran indicated that his problems with impotence 
continue. 

Analysis

As a preliminary matter, the Board is satisfied that all 
available relevant evidence has been obtained regarding this 
claim, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).  

Based on a review of the evidence as a whole, the Board finds 
that the veteran's inservice impotence problems are well 
documented by records that show regular treatment for 
impotence for the period extending from 1955-1965.  
Additionally, the October 1965 examination report noted that 
the veteran was receiving injections for impotence. 

The Board also finds that VA medical records (noted above) 
show that the veteran has had a continuous history of 
impotence since separation from service.  Furthermore, the 
Board finds it pertinent that the VA physician who treated 
the veteran in July 1998 specifically indicated that the 
impotence could be related to inservice exposure to 
radiation. 

Regardless of whether or not the veteran's impotence is due 
to radiation exposure, the evidence of record shows that this 
disorder began during service.  Furthermore, given the 
history of impotence symptoms documented during the later 
portion of the veteran's 20 years of service, the consistent 
reports of impotence since service, and the July 1998 
statement from the VA physician noting a possible link 
between the impotence and inservice radiation exposure, the 
Board finds that the preponderance of the evidence is for the 
veteran's claim of service connection.  

Accordingly, service connection for the currently 
demonstrated impotence is warranted.  

B.  Service connection for tonsillitis, strep throat, 
a tumor on the vocal cords, and sores on the penis. 
	
Factual Background

Service medical records show that the veteran was treated 
during service for acute tonsillitis in May 1955 and again in 
September 1959.  Service medical records also show that the 
veteran was treated from December 1947 to June 1948 for sores 
on the dorsum of his penis diagnosed as syphilis.  A 
September 1954 record noted a sore on the penis for one day 
with a history of same four years prior.  No service medical 
records contain any complaints or findings regarding a tumor 
on the vocal cords.  Reports of throat cultures taken during 
service were negative. 

On his October 1965 report of examination prior to 
separation, the veteran's mouth, throat, GU system, and skin 
were all evaluated as normal.  On his report of medical 
history, the veteran did not indicate any positive history of 
throat trouble, skin diseases, boils, or VD.

Post service medical records do not reveal any treatment for 
chronic problems with tonsillitis, strep throat, a tumor on 
the vocal cords, or sores on the penis.  The October 1995 RO 
decision indicated that there was a 1980 outpatient treatment 
record that referred to a nodule on the right vocal cord.  VA 
progress notes dated in June and July 1998 contain a history 
provided by the veteran of sores on the penis, which 
reportedly broke out shortly after his exposure to radiation 
during service and eventually resolved.  On physical 
examination in 1998, integument examination was normal.  The 
opinion of the VA physician was that the veteran had 
radiation exposure in 1945-46 sufficient to cause skin sores 
and sores on the penis.          

On the most recent VA examination in August 2000, there was 
no indication that the veteran had any symptoms or residuals 
of tonsillitis or strep throat.  Additionally, it was 
specifically reported that the veteran last had sores on his 
penis in 1952 and that he did not know anything about claims 
of any tumors on his vocal cords.  The examining physician 
reported that review of the claims file revealed no reference 
to vocal cord tumors.  Physical examination revealed that no 
lesions were found on the glans penis or the shaft of the 
penis.  The impression included history of sores on the 
penis, found to be inactive at this point in time, and an 
uncertain problem not known by the veteran, listed as tumor 
on the vocal cords, with no symptoms found.
     
Analysis
     	
As a preliminary matter, the Board is satisfied that all 
available relevant evidence has been obtained regarding these 
claims, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).
 
The veteran has essentially advanced claims for service 
connection for tonsillitis, strep throat, a tumor on the 
vocal cords, and sores on the penis.  He contends that the 
sores are related to inservice exposure to radiation. 

As will be explained below, these claims must be denied 
primarily because the record does not show that the veteran 
currently has any of these four disorders.  

While the veteran had two acute episodes of tonsillitis 
during service, as well as inservice treatment for sores on 
the penis, he has had no chronic problem with either at 
separation.  Additionally, post service records, including 
the report of an August 2000 examination, do not show any 
symptoms or residuals of chronic tonsillitis or sores on the 
penis since service.  With no evidence of a current 
disability from tonsillitis or sores on the penis, the 
preponderance of the evidence is against these claims.   

Similarly, a chronic disability from strep throat is not 
presently documented, nor was strep throat shown in service 
or in any medical records of post service treatment.  As 
such, the preponderance of the evidence is also against this 
claim.

With regard to the tumor on the vocal cords, the Board finds 
that while there was some reference to a 1980 record 
regarding a nodule on the right vocal cord, there is no 
evidence on file to show that the veteran ever had any tumor 
condition.  Moreover, when questioned regarding the 
possibility of vocal cord tumors, the veteran himself 
indicated that he had no knowledge of any such problem.  With 
no evidence that the veteran ever had vocal cord tumors, and 
no contentions whatsoever by the veteran in this regard, the 
preponderance of the evidence is clearly against the claim 
for service connection.  

As the preponderance of the evidence is against each of these 
claims, the benefit-of-the-doubt rule does not apply, and the 
claims for service connection for tonsillitis, strep throat, 
a tumor on the vocal cords, and sores on the penis must be 
denied.  38 U.S.C.A. 5107(b);  Gilbert, supra.

In August 2000, the veteran was provided a VA examination 
that revealed no current disability involving tonsillitis, 
strep throat, a tumor on the vocal cords, and sore on the 
penis.  The Board finds that by this thorough, fully informed 
examination that took into account the records of prior 
treatment (as well as the steps noted at the outset of this 
decision), VA has fulfilled the statutory duty to assist the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

While the veteran may have asserted that he has these 
disorders related to service, the medical evidence on file 
does not support his claim.  Furthermore, the veteran has not 
indicated that there exists any other medical evidence not 
yet on file which would support his contentions.  The 
veteran's own statements, and those of his representative, 
that he has sores on the penis related to service, are not 
cognizable evidence since, as laymen, they have no competence 
to give a medical opinion on the diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).




III.  Claims for Increased Ratings

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2001).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

A.  Hemorrhoids 

For mild or moderate internal, or external, hemorrhoids, a 
noncompensable evaluation is warranted.  Large or thrombotic, 
irreducible hemorrhoids, with excessive redundant tissue, 
evidencing frequent recurrences, a 10 percent rating is 
warranted.  With persistent bleeding and with secondary 
anemia, or with fissures, a 20 percent rating is warranted.  
38 C.F.R. 4.114, Diagnostic Code 7336 (2001).

Here, the most recent evaluation results from the August 2000 
VA examination fail to show evidence of large or thrombotic, 
irreducible hemorrhoids, excessive redundant tissue, 
evidencing frequent recurrences, or persistent bleeding.  
Additionally, the examination findings specifically included 
"no anemia" and did not mention any secondary fissures.  
The examiner found no palpable hemorrhoids internally and 
minimally visible external hemorrhoids on inspection.  While 
it was noted that the veteran reported intermittent rectal 
bleeding occurring approximately every two to three months, 
the impression on examination in August 2000 was that the 
hemorrhoids were inactive.  The examiner noted that the 
veteran's bleeding was prominent three years ago and that he 
underwent a colonoscopy in 1997.  Review of December 1997 
records concerning this colonoscopy indicated that the 
bleeding was found to be due to diverticula and not to 
hemorrhoids.  Review of other medical records on file does 
not show that the veteran has had any recent treatment for 
his hemorrhoids.  

Absent any findings indicating that the veteran's service-
connected hemorrhoids are more than mild or moderate, a 
compensable rating is not warranted.  


B.  The residuals of an excised sebaceous cyst on the 
neck

The service medical records indicate that the veteran 
underwent surgery in 1954 for the removal of a sebaceous 
cyst.  In 1972 he had a thyroglossal cyst removed.  Service 
connection was granted in 1995 for the residuals of the 
excised sebaceous cyst.  A noncompensable rating was assigned 
under 38 C.F.R. § 4.118, Diagnostic Code 7805 (for rating 
scars).  The veteran has advanced a claim for a higher rating 
but he has not indicated any specific symptoms associated 
with the residual scar.  

Under the Diagnostic Code 7800, a 10 percent evaluation is in 
order where a scar is moderately disfiguring and involves the 
head, face or neck.  A noncompensable rating is for 
application under this provision when the scar is only 
slightly disfiguring.  Diagnostic Code 7803 provides a 10 
percent evaluation for superficial poorly nourished scars 
with repeated ulceration.  Under Diagnostic Code 7804, a 
10 percent evaluation is warranted for superficial scars, 
which are tender and painful on objective demonstration.  
Diagnostic Code 7805 instructs that scars may be evaluated on 
the basis of any related limitation of function of the body 
parts, which they affect.  38 C.F.R. § 4.118, Diagnostic 
Codes 7800, 7803, 7804, 7805 (2001).  

Here, on the most recent examination in August 2000, it was 
noted that the veteran did not have a history of recurrent 
sebaceous cyst since 1954 and that he has had no further 
residual from the prior excision.  On physical examination, 
the VA physician commented on the residual scar from the 
thyroglossal duct cyst surgery in 1972, but with regard to 
residuals of the sebaceous cyst excision in 1954, he 
indicated only that he could not find any definite scars that 
he could distinguish from the creases and folds in the 
veteran's skin.  The impression included sebaceous cyst 
surgery in the neck in approximately 1954 without residual 
neck deformity or scarring.	

The Board finds, based on the evidence of record, that an 
increased evaluation is  not warranted for the veteran's 
service-connected residual scar in the neck area as a 
residual of an excised sebaceous cyst.

First, while the cyst excision was in the area of the neck, 
the residual scar from the 1954 excision could not even be 
found on physical examination in August 2000. There is no 
evidence on file to indicate that the scarring is productive 
of even slight disfigurement.  Since the scarring is not 
moderately disfiguring, a compensable rating under Diagnostic 
Code 7800 is not warranted.  Additionally, the scar was not 
shown on the VA examination in August 2000 to be poorly 
nourished with repeated ulceration, or tender or painful on 
objective demonstration.  As such, a compensable evaluation 
under Diagnostic Code 7803 or 7804 is not for application.  
Furthermore, the most recent examination did not indicate 
that there was any limitation of function related to the 
scar.  Significantly, no related muscle injury or loss has 
been identified in the record.  Without demonstrated 
functional limitation or muscle loss, a rating in excess of 
10 percent under Diagnostic Code 7805 is not assignable in 
this case.  

Consequently, the Board finds that the preponderance of the 
evidence is against the claim for higher (compensable) rating 
for the service-connected residuals of an excised sebaceous 
cyst on the neck.  

Under the circumstances involving both of these claims for 
higher ratings, the evidence is not considered to be in 
equipoise.  Therefore, the preponderance of the evidence is 
against the claims, and the benefit of the doubt doctrine is 
inapplicable.  38 U.S.C.A. 5107(b); Gilbert, supra.  
Additionally, the evidence does not show that either 
disability more closely approximates the criteria for the 
next higher evaluation (see 38 C.F.R. 4.7), or is so 
exceptional or unusual as to render the application of the 
regular rating standards impractical.  38 C.F.R. 3.321(b)(1).

Finally, the Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. 3.321(b)(1) in the first instance.  See Floyd v. 
Brown, 9 Vet. App. 88, 98 (1996).  Moreover, the Court has 
held that the Board must address referral under 38 C.F.R. 
3.321(b)(1) only where circumstances are presented which the 
Director of the VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for hiatal hernia, the appeal to 
this extent is allowed, subject to further action as 
discussed hereinbelow.

The veteran's claim of entitlement to service connection for 
a impotence is granted.

The veteran's claim of entitlement to service connection for 
tonsillitis is denied.

The veteran's claim of entitlement to service connection for 
strep throat is denied.

The veteran's claim of entitlement to service connection for 
a tumor on the vocal cords is denied.

The veteran's claim of entitlement to service connection for 
sores on the penis is denied.

A compensable rating for hemorrhoids is denied.

A compensable rating for the residuals of an excised 
sebaceous cyst on the neck is denied.


REMAND

Hypertension 

The veteran essentially asserts that his hypertension, which 
was not shown until nearly 20 years after service, is due to 
medication taken for his service-connected hypothyroidism.  

The Board notes that while the beginning of high blood 
pressure readings and diagnosis of hypertension correspond 
with the start of medication for his hypothyroidism, the file 
does not contain a medical opinion commenting on the alleged 
connection or linking hypertension to the veteran's service-
connected disorder.  As such, this issue should be remanded 
for additional development to include an examination to 
elicit medical findings as to the probable etiology of the 
veteran's hypertension.

Hiatal hernia and a stomach disorder 

The veteran has asserted that he has a stomach disorder and 
hiatal hernia due to service.  

Medical evidence on file reveals that the veteran had 
complaints of epigastric problems during service, an 
operation for hiatal hernia some years after service, ongoing 
complaints of epigastric problems treated by medication, and 
recent findings including polyps. 

With the nature of the gastro-esophageal symptomatology shown 
in the veteran's medical history both during service and 
since separation, and the lack of any medical opinion 
attributing the symptomatology to a specific disorder, the 
Board finds that the veteran's claims for service connection 
for hiatal hernia and a stomach disorder are inextricably 
intertwined, and therefore will be addressed together on 
remand, following a new examination.  Harris v. Derwinski, 1. 
Vet. App. 180 (1991). 

The veteran should be given a VA examination to determine the 
nature and etiology of any disorder relating to his gastro-
intestinal system.  Specifically, the examiner should 
indicate whether or not the veteran has any present symptoms 
of a hiatal hernia or a stomach disorder and whether those 
symptoms are due to or aggravated by service or a service-
connected disorder. 


The residuals of a left ankle fracture 

Service medical records reveal that the veteran suffered an 
inservice fracture of the  posterior malleolus of the tibia.  
The veteran is currently receiving a noncompensable rating 
for the service-connected residuals of a left ankle fracture.  
He asserts that a higher rating is in order.

On review of the entire record, the Board finds that the most 
recent VA examination, performed in August 2000, is 
insufficient for rating purposes.  While that examination 
revealed symptoms of left ankle pain with X-ray evidence of 
osteoarthritic degenerative joint changes in the left distal 
fibula and the calcaneal area, it did not specify whether the 
pain noted was a residual of the service-connected left ankle 
fracture (to the posterior malleolus of the tibia) or the 
result of some subsequent arthritic spurring elsewhere in the 
ankle.  Additionally, the Board finds that this examination 
failed to indicate the degree, if any, to which the veteran's 
service-connected left ankle disorder causes pain and 
limitation of motion of that ankle   

Any examination of musculoskeletal disability done for rating 
purposes must include consideration of all factors identified 
in 38 C.F.R. §§ 4.40, 4.45, and clinical findings must be 
expressed in terms of the degree of additional range-of-
motion loss due to any pain on use, incoordination, weakness, 
fatigability, or pain during flare-ups.  See DeLuca v. Brown, 
8 Vet. App. 202, 204, 207 (1995); 38 C.F.R. §§ 4.40, 4.45 
(2001).  

Consequently, since the most recent examination did not 
identify the precise cause of the left ankle pain and it did 
not indicate the extent, if any to which the left ankle range 
of motion was limited by pain resulting from the service-
connected fracture,  the issue of a higher rating for the 
service-connected left ankle must be remanded for a new 
examination.


Hashimoto's hypothyroidism

Turning to the final remaining issue, the Board notes that by 
a January 2001 decision, the RO denied a rating in excess of 
10 percent for the veteran's service-connected Hashimoto's 
hypothyroidism.  While the veteran's representative submitted 
a statement in November 2001 expressing disagreement with the 
10 percent rating, it appears that no subsequent SOC was ever 
issued with regard to this issue.  The Board is required to 
remand this issue to the RO for issuance of a SOC.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).  

For the foregoing reasons, the Board finds that additional 
development is required, and the remaining issues are 
REMANDED for the following actions:

1.  The RO should issue an appropriate 
SOC on the issue of entitlement to a 
rating in excess of 10 percent for the 
veteran's service-connected Hashimoto's 
hypothyroidism.  The veteran should be 
notified that if he wants to appeal, he 
has to submit a substantive appeal within 
60 days of the SOC, or within one year 
after the initial notification of denial.  
If, and only if, the veteran completes 
his appeal by filing a timely substantive 
appeal on the aforementioned issue should 
this claim be returned to the Board.

2.  The RO should contact the veteran and 
his representative in writing with notice 
as to the specific evidence required to 
substantiate his claims for service 
connection for hypertension, a stomach 
disorder, and hiatal hernia, as well as 
his claims for higher ratings for the 
residuals of a left ankle fracture and 
Hashimoto's hypothyroidism.  The RO 
should also ask the veteran to submit, 
or, in the alternative, authorize VA to 
obtain, records from health care 
providers, VA and non-VA, who have 
treated him for symptoms of these 
conditions since separation from service.  
It should be emphasized that with regard 
to the claims for service connection, any 
statements by medical professionals that 
provide definitive diagnoses of any 
disorder at issue or that link any such 
disorder to the veteran's period of 
active service would be of particular 
assistance in adjudicating his claims.  
The veteran should be afforded a 
reasonable amount of time in which to 
respond.  Any attempts by the RO to 
secure relevant VA records or other 
records as authorized by the veteran must 
proceed as provided by law  

3.  After securing additional evidence, 
if any, the RO should afford the veteran 
a VA cardiovascular examination to 
determine the nature and etiology of any 
current hypertension, a VA 
gastrointestinal examination to determine 
the nature and etiology of any current 
stomach disorder or hiatal hernia, and an 
orthopedic examination to determine the 
nature and severity of the residuals of 
his left ankle fracture.  The claims 
folder should be made available to the 
examiners for review before the 
examinations.  The examiners' reports 
should note whether there was a review of 
the claims folder.  Particular attention 
should be given to any VA or private 
treatment records that relate the claimed 
disorders to the veteran's period of 
service or to one of the veteran's 
service-connected disorders.  The 
examiner who performs the veteran's 
cardiovascular examination should be 
asked to offer an opinion as to whether 
it is as likely as not that any claimed 
hypertension is related to the veteran's 
period of service, to any service-
connected disorder, or to medication 
taken for a service-connected disorder.  
The examiner performing the 
gastrointestinal examination should be 
asked to provide a medical  opinion as to 
whether any disorder(s) diagnosed is/are 
related to service.  The examiner 
performing the orthopedic examination 
should identify the cause of any pain and 
indicate the extent, if any, to which 
pain from the veteran's service-connected 
disorder limits his motion of that joint.  
See DeLuca, supra.  Complete rationale 
for the opinions expressed should be 
provided.  

4.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.  

5.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.   

6.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claims. In doing so, the RO 
should consider all pertinent evidence of 
record, and all applicable laws, 
regulations, and case law.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to reply thereto.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless so notified. 

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 



